DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 06/30/2022. Claims 24-43 have been examined.  Claims 1-23 are cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks – Pages 13- 16, filed  on 06/30/2022, with respect to the rejections of claims 24,29,43 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Worley. 

With regards to claim objections, Applicant amendment overcome the objection. Therefore, the claim objection is withdrawn. 
With regards to 112 2nd rejection. Applicant amendment overcome the rejection. Therefore, the rejection is withdrawn. 






Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 24-25,27,29-31,34-43 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “device” is  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are  
“Identification device  enabling” as recited in claims 24,29,34,42,43
“storage device which stores." as recited in claims 25,31,36
“control and evaluation device configured/adapted to ” as recited in claims 29,30-38,40,42-43
Device for signal level conversion as recited in claims 27,39,41

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C 112 (f) or pre-AIA  35 U.S.C 112 sixth paragraph limitation. 
storage device which stores." -  See Specification – Page 2&14
“control and evaluation device configured/adapted to ” See Specification – Page 2
“Identification device  enabling” See Specification – Page 5
Device for signal level conversion  = See Fig.1, Page  13



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regards to claim 26, the claim recites “ when the adapter is connected to the control device”, It is unclear what “the control device is referring to because Claim 26 recites “a control device” and  claim 24 which claim 26 depends on recites “ a control device” and “ a connectable control device”. Therefore, the examiner is unable to determines the metes and bounds of claim language. 

	With regards to claims 29, 31,32,34,36,37,42, the claims recite “the control device”, It is unclear what “the control device is referring to because claim 29 recites “a control device” and “ a control device” and “ a connectable control device”. Therefore, the examiner is unable to determines the metes and bounds of claim language.

	With regards to claims 31,32, 33, the claims recite “the identification device”, It is unclear what “the identification  device is referring to because claim 29 recites “an identification device” and “ an identification device”. Therefore, the examiner is unable to determines the metes and bounds of claim language.

	With regards to claim 33, 38, the claims recite “the communication protocol ”, It is unclear what “the communication protocol is referring to because Claim 29 recites “a first communication protocol”, “second communication protocol “and “third communication protocol”. Therefore, the examiner is unable to determines the metes and bounds of claim language.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25,27,29-31,34-36,39,41-43  are rejected under 35 U.S.C. 102 (a1)  as being anticipated by Worley et al.  Publication No. US 2016/0328347 A1 ( Worley hereinafter). 

Regarding claim 24,

Worley teaches an adapter module for use in a control and data transfer system (Fig.8), comprising: 
a connector having a plurality of electrical terminals and configured for being electrically and mechanically mated with a complementary connector of a control device (Fig.8, ¶0042 – The storage motherboard 120 may be constructed on a printed circuit board (PCB) ( or "printed wiring board" (PWB)), that may provide connections, in the form of PCB traces, between the connectors and the other electrical elements, if any, installed on the storage motherboard PCB. The PCB may also support various elements of the storage motherboard 120 (e.g., the mass storage devices 126) physically, having for example brackets for supporting these elements, or threaded inserts using which, together with threaded fasteners, these elements may be secured to the storage motherboard 120 – ¶ 0061 - the storage interface connectors 620 are multi-protocol connectors (supporting, e.g., both a 2-lane and a 4-lane protocol) and the storage motherboard has a single data path from each mass storage device to the storage adapter circuit, and provides a selection mechanism, such as a multiplexer, or "MUX", at one end of the data path, making it possible to configure which of the available data path "lanes" are active at any given time ); 

an identification device enabling a connectable control device to identify a first communication protocol and a second communication protocol (¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol- ¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, Para 0025 - storage adapter circuit controller configured to: detect a protocol of a mass storage device connected to a connector of the first plurality of storage interface connectors, connect the first protocol translator to the host side interface, and connect the first consolidation device between the first protocol translator and the first plurality of storage side interfaces, when the detected protocol is the first protocol, and connect the second protocol translator to the host side interface, and connect the second consolidation device between the second protocol translator and the first plurality of storage side interfaces, when the detected protocol is the second protocol - Note:  the examiner interprets the identification device as any component that detect/identify the type of protocol within the storage adapter circuit within the motherboard). 

a communication interface for connecting, to the adapter module via a first bus system, at least a first device that is configured for communication in accordance with the first communication protocol a further communication interface for connecting, to the adapter module via a second bus system, at least a second device that is configured for communication according to the second communication protocol (¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly. if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interfaces – See Also ¶ 0065). 

Regarding claim 25,


Worley further teaches


wherein the identification device comprises a storage device which stores an identifier of the first communication protocol and an identifier of the second communication protocol (¶ 0025 -the storage adapter circuit including: a first protocol translator, configured to translate communications from a host interface protocol to a first storage interface protocol; a second protocol translator, configured to translate communications from a host interface protocol to a second storage interface protocol; a first consolidation device configured to connect the first protocol translator to a plurality of storage devices configured to use the first storage interface protocol – ¶ 0063 -  single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces – Note: the examiner interprets the identifier of protocol as equivalent to any information associated with the protocol that detects the type of protocol).

Regarding claim 27,

Worley further teaches
a device for signal level conversion according to the first communication protocol and a further device for signal level conversion according to the second communication protocol (¶ 0025 - the storage adapter circuit including: a first protocol translator, configured to translate communications from a host interface protocol to a first storage interface protocol; a second protocol translator, configured to translate communications from a host interface protocol to a second storage interface protocol; a first consolidation device configured to connect the first protocol translator to a plurality of storage devices configured to use the first storage interface protocol; a second consolidation device configured to connect the second protocol translator to a plurality of storage devices configured to use the second storage interface protocol -See Also ¶ 0063 ).


Regarding claim 29,

Worley teaches  a control and data transfer system for supporting different communication protocols (Fig.8), comprising: 

a control device comprising: a storage device which stores at least a first, a second and a third communication protocol, the first, the second and the third communication protocols being different(¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol- ¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device, a SAS expander 830, a SATA expander 835, a PCle switch 840, and an Ethernet consolidation device (e.g., an Ethernet hub, switch, or router- Note: control device is controller/processor within the motherboard and the storage device is the storage adapter circuit.). 
 

a control and evaluation device configured for executing the communication protocols stored in the storage device (¶ 0063 - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly – Control and evaluation device ( consolidation device that execute the protocol to connect to the SD devices); and

 at least one first connector having a plurality of selectable electrical terminals; and a first adapter module connectable to the control device, the first adapter module comprising: a first connector having a plurality of electrical terminals and configured for being electrically and mechanically mated with a complementary connector of a control device(Fig.8, ¶ 0042 – The storage motherboard 120 may be constructed on a printed circuit board (PCB) ( or "printed wiring board" (PWB)), that may provide connections, in the form of PCB traces, between the connectors and the other electrical elements, if any, installed on the storage motherboard PCB. The PCB may also support various elements of the storage motherboard 120 (e.g., the mass storage devices 126) physically, having for example brackets for supporting these elements, or threaded inserts using which, together with threaded fasteners, these elements may be secured to the storage motherboard 120 – ¶ 0061 - the storage interface connectors 620 are multi-protocol connectors (supporting, e.g., both a 2-lane and a 4-lane protocol) and the storage motherboard has a single data path from each mass storage device to the storage adapter circuit, and provides a selection mechanism, such as a multiplexer, or "MUX", at one end of the data path, making it possible to configure which of the available data path "lanes" are active at any given time ); 
 an identification device enabling a connectable control device to identify a first communication protocol and a second communication protocol(¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol- ¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, ¶0025 - storage adapter circuit controller configured to: detect a protocol of a mass storage device connected to a connector of the first plurality of storage interface connectors, connect the first protocol translator to the host side interface, and connect the first consolidation device between the first protocol translator and the first plurality of storage side interfaces, when the detected protocol is the first protocol, and connect the second protocol translator to the host side interface, and connect the second consolidation device between the second protocol translator and the first plurality of storage side interfaces, when the detected protocol is the second protocol – Note:  the examiner interprets the identification device as any component that detect/identify the type of protocol within the storage adapter circuit within the motherboard). 
 a communication interface for connecting, to the adapter module via a first bus system, at least a first device that is configured for communication in accordance with the first communication protocol; a further communication interface for connecting, to the adapter module via a second bus system, at least a second device that is configured for communication according to the second communication protocol(¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly. if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interfaces – See Also ¶ 0065). 
 

a second connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with the at least one first connector; an identification device enabling identification of the first and the second communication protocol; a communication interface for connecting at least one first device that is configured for communication according to the first communication protocol to the first adapter module via a first bus system; and a further communication interface for connecting at least one second device that is configured for communication according to the second communication protocol to the first adapter module via a second bus system(¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly. if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interfaces – See Also ¶ 0065). 

wherein the control and evaluation device is adapted to use the identification device for identifying the first and second communication protocol to be used when the first adapter module is connected to the control device, and to load and execute the identified first and second communication protocol from the storage device, so that communication is enabled according to the first communication protocol between the at least one first device connected to the first adapter module and the control device and further that communication is enabled according to the second communication protocol between the at least one second device connected to the first adapter module and the control device (¶ 0063 - A storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly ¶ 0064 -  if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – ¶ 0065 - the storage adapter circuit controller 860 of the storage adapter circuit 130 of FIG. 8 may at any time, connect at most one host bus adapter 805, 810 and at most one consolidation device 830,835, 840, 845 between the host side interface and the storage side interfaces of the storage adapter circuit, as described above. In other embodiments the storage adapter circuit controller 860 may be configured to connect more than one of the host bus adapters 805, 810 and more than one of the consolidation device 830, 835, 840, 845 concurrently between the host side interface and the storage side interfaces, so that the storage motherboard may include multiple mass storage devices SD with different protocols, concurrently connected to the storage adapter circuit 130.

Regarding claim 30,

Worley further  teaches

wherein the control and evaluation device is configured to be responsive to the identified first communication protocol by choosing a first set of electrical terminals from among the electrical terminals of the first connector and to be responsive to the identified second communication protocol by choosing a second set of electrical terminals from among the electrical terminals of the first connector, with the first and second sets containing respective different electrical terminals (¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interface – See ¶ 0025;¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol)  .  
Regarding claim 31,

Worley further teaches 
  
wherein: the identification device comprises a storage device which stores an identifier of the first communication protocol and an identifier of the second communication protocol; and the control and evaluation device is configured to read out the storage device when the first adapter module is connected to the control device ((¶ 0025 -the storage adapter circuit including: a first protocol translator, configured to translate communications from a host interface protocol to a first storage interface protocol; a second protocol translator, configured to translate communications from a host interface protocol to a second storage interface protocol; a first consolidation device configured to connect the first protocol translator to a plurality of storage devices configured to use the first storage interface protocol – ¶ 0063 -  single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces – Note: the examiner interprets the identifier of protocol as equivalent to any information associated with the detected protocol stored in the storage adapter circuit) – See Also, ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 – 0057),


Regarding claim 34,

Worley further teaches 

wherein: the storage device stores a fourth communication protocol which differs from the first, the second and the third communication protocols (Fig.6A, Fig.8 – ¶ 0054 - To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices. In some embodiments, a storage adapter circuit 130 includes more than two host bus adapters and two consolidation devices, e.g., between 3 and 20 of each – para 0063 -storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, ) 
 a second adapter module is provided, which is connectable to the control device and comprises: a third connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with a further first connector of the control device; an identification device enabling identification of the fourth communication protocol; and  communication interface for connecting at least one third device that is configured for communication according to the fourth communication protocol to the second adapter module via a third bus system; and the control and evaluation device is configured to use the identification device of the second adapter module for identifying the fourth communication protocol to be used when the second adapter module is connected to the control device, and to load and execute the identified fourth communication protocol from the storage device, so that communication is enabled -5-according to the fourth communication protocol between the at least one third device connected to the second adapter module and the control device (¶ 0052 -0053 – the storage motherboard 120 includes connectors for, and supports, two or more storage adapter circuits simultaneously (e.g., concurrently). In such an embodiment, a first plurality of storage devices using a first storage interface may be connected to a first storage adapter circuit, and a second plurality of storage devices using a second storage interface, different from the first storage interface, may be connected to a second storage adapter circuit - the storage adapter circuit 130 includes a first host bus adapter 122 to perform protocol translation between the host bus interface and the first storage interface, and a first consolidation device 124 to perfom1 routing to the first plurality of mass storage devices. To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices – ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 - 0057 )

Regarding claim 35,

Worley further teaches 

wherein the control and evaluation device is configured to be responsive to the identified fourth communication protocol by choosing the corresponding electrical terminals of the further first connector(¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interface – See ¶ 0025;¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol).



Regarding claim 36,

Worley further teaches 
  
wherein: the identification device of the second adapter module comprises a storage device which stores an identifier of the fourth communication protocol; and the control and evaluation device is configured to read out the storage device of the identification device of the second adapter module when the second adapter module is connected to the control device(¶ 0052 -0053 – the storage motherboard 120 includes connectors for, and supports, two or more storage adapter circuits simultaneously (e.g., concurrently). In such an embodiment, a first plurality of storage devices using a first storage interface may be connected to a first storage adapter circuit, and a second plurality of storage devices using a second storage interface, different from the first storage interface, may be connected to a second storage adapter circuit - the storage adapter circuit 130 includes a first host bus adapter 122 to perform protocol translation between the host bus interface and the first storage interface, and a first consolidation device 124 to perfom1 routing to the first plurality of mass storage devices. To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices – ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 – 0057),

Regarding claim 39,
Worley further teaches  

wherein the first adapter module includes a device for signal level conversion in accordance with the second communication protocol (¶ 0025 - the storage adapter circuit including: a first protocol translator, configured to translate communications from a host interface protocol to a first storage interface protocol; a second protocol translator, configured to translate communications from a host interface protocol to a second storage interface protocol; a first consolidation device configured to connect the first protocol translator to a plurality of storage devices configured to use the first storage interface protocol; a second consolidation device configured to connect the second protocol translator to a plurality of storage devices configured to use the second storage interface protocol -See Also ¶ 0063 ).

Regarding claim 41,
Worley further teaches
wherein: the first adapter module comprises a device for signal level conversion in accordance with the first communication protocol; and the second adapter module comprises a device for signal level conversion in accordance with the fourth communication protocol(¶ 0025 - the storage adapter circuit including: a first protocol translator, configured to translate communications from a host interface protocol to a first storage interface protocol; a second protocol translator, configured to translate communications from a host interface protocol to a second storage interface protocol; a first consolidation device configured to connect the first protocol translator to a plurality of storage devices configured to use the first storage interface protocol; a second consolidation device configured to connect the second protocol translator to a plurality of storage devices configured to use the second storage interface protocol -See Also ¶ 0063 ).
Regarding claim 42,

Worley further teaches
a third adapter module connectable to the control device, comprising: a connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with the at least one first connector; an identification device enabling identification of a fifth communication protocol which is stored in the third adapter module; and a communication interface for connecting at least one device that is configured for communication according to the fifth communication protocol to the third adapter module via a fifth bus system; wherein the control and evaluation device is configured to use the identification device for identifying the fifth communication protocol when the third adapter module is connected to the control device, and to execute the identified fifth communication protocol that is stored in the adapter module, so that communication is enabled according to the fifth communication protocol -7-between the at least one second device connected to the third adapter module and the control device(¶ 0052 -0053 – the storage motherboard 120 includes connectors for, and supports, two or more storage adapter circuits simultaneously (e.g., concurrently). In such an embodiment, a first plurality of storage devices using a first storage interface may be connected to a first storage adapter circuit, and a second plurality of storage devices using a second storage interface, different from the first storage interface, may be connected to a second storage adapter circuit - the storage adapter circuit 130 includes a first host bus adapter 122 to perform protocol translation between the host bus interface and the first storage interface, and a first consolidation device 124 to perfom1 routing to the first plurality of mass storage devices. To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices – ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 - 0057 )



Regarding claim 43,

Worley teaches a control and data transfer system for supporting different communication protocols, comprising: 
a control device comprising: a storage device which stores at least a first, a second and a third communication protocol, the first, the second and the third communication protocols being different; a control and evaluation device configured for executing the communication protocols stored in the storage device; and at least one first connector having a plurality of selectable electrical terminals; and a first adapter module connectable to the control device, comprising a second connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with the at least one first connector; (Fig.8, ¶ 0042 – The storage motherboard 120 may be constructed on a printed circuit board (PCB) ( or "printed wiring board" (PWB)), that may provide connections, in the form of PCB traces, between the connectors and the other electrical elements, if any, installed on the storage motherboard PCB. The PCB may also support various elements of the storage motherboard 120 (e.g., the mass storage devices 126) physically, having for example brackets for supporting these elements, or threaded inserts using which, together with threaded fasteners, these elements may be secured to the storage motherboard 120 – ¶ 0061 - the storage interface connectors 620 are multi-protocol connectors (supporting, e.g., both a 2-lane and a 4-lane protocol) and the storage motherboard has a single data path from each mass storage device to the storage adapter circuit, and provides a selection mechanism, such as a multiplexer, or "MUX", at one end of the data path, making it possible to configure which of the available data path "lanes" are active at any given time ); 
an identification device enabling identification of the first communication protocol; (¶ 0061 - a detection pin from either the mass storage device or the consolidation device 124 may be used to identify the protocol used by the mass storage device and/or consolidation device 124 and transition the active data path within the connector from one protocol to another. In such an embodiment, a single 4-lane cable may be used and dynamically configured to use, for example, all the lanes for a PCie configuration or to use two of the lanes for a SAS configuration and, in each case, map the data lanes to the appropriate pins on the connector for the given protocol- ¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, ¶ 0025 - storage adapter circuit controller configured to: detect a protocol of a mass storage device connected to a connector of the first plurality of storage interface connectors, connect the first protocol translator to the host side interface, and connect the first consolidation device between the first protocol translator and the first plurality of storage side interfaces, when the detected protocol is the first protocol, and connect the second protocol translator to the host side interface, and connect the second consolidation device between the second protocol translator and the first plurality of storage side interfaces, when the detected protocol is the second protocol – the examiner interprets the identification device as any component that detect/identify the type of protocol within the storage adapter circuit). 
a communication interface for connecting at least one first device that is configured for communication according to the first communication protocol to the first adapter module via a first bus system(¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly. if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interfaces – See Also ¶ 0065).; 
wherein: a second adapter module connectable to the control device, the second adapter module comprising: connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with a further first connector of the control device; an identification device enabling identification of the third communication protocol (0052 -0053 – the storage motherboard 120 includes connectors for, and supports, two or more storage adapter circuits simultaneously (e.g., concurrently). In such an embodiment, a first plurality of storage devices using a first storage interface may be connected to a first storage adapter circuit, and a second plurality of storage devices using a second storage interface, different from the first storage interface, may be connected to a second storage adapter circuit - the storage adapter circuit 130 includes a first host bus adapter 122 to perform protocol translation between the host bus interface and the first storage interface, and a first consolidation device 124 to perfom1 routing to the first plurality of mass storage devices. To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices – ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 – 0057),

 a communication interface for connecting at least one second device that is configured for communication according to the third communication protocol to the second adapter module via a second bus system; wherein the control and evaluation device is adapted to use the identification device for identifying the first communication protocol to be used when the first adapter module is connected to the control device, and to load and execute the identified first communication protocol from the storage device, so that communication is enabled according to the first communication protocol between the at least one first device connected to the first adapter module and the control device, and wherein the control and evaluation device is configured to use the identification device of the second adapter module for identifying the third communication protocol to be used when the second adapter module is connected to the control device, and to load and execute the identified third communication protocol from the storage device, so that communication is enabled according to the third communication protocol between the at least one second device connected to the second adapter module and the control device(¶ 0063 - a single storage adapter circuit may include a plurality of protocol translation and routing elements as building blocks 805-845, and be capable of supporting several different storage interfaces. For example, the storage adapter circuit may include, as options for a host bus adapter, a PCie host bus adapter for SAS 805, a PCie host bus adapter for SATA 810, and it may include, as options for the consolidation device - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly. if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration. In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCie switch 840, if the host interface is PCie, and the interfaces to the mass storage devices are PCie) between the host side interface and the storage side interfaces – See Also ¶ 0065).















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26,32,37 are rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Chen et al. Publication No. WO 2018018607 A1 ( Chen hereinafter). 


Regarding claim 26,

Worley further teaches
 
wherein the identification device comprises an electronic circuit comprising a microcontroller, FPGA, or ASIC, which stores an identifier of the first communication protocol and an identifier of the second communication protocol,(¶0045 - Referring to FIG. 2A, in one embodiment a host 110 is connected to a storage motherboard 120 through a connection to the host bus, which may, for example, be a Pie bus. The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCie) and the protocol of a storage interface, ( e.g., SATA, PCie, or SAS)- ¶ 0041 - used herein, a "host bus adapter" is any circuit that acts as a protocol translator, to perform protocol translation between the protocol used by the host side interface of the storage motherboard 120, and a protocol used by a storage side interface of the storage motherboard 120. The host bus adapter 122 may be implemented in a custom application specific integrated circuit (ASIC), a system on a chip (SOC), or the like- see Also ¶0046 & ¶0067).


However, Worley does not explicitly teach 

wherein the electronic circuit is configured to transmit the identifiers to a control device when the adapter module is connected to the control device


Chen teaches 


wherein the electronic circuit is configured to transmit the identifiers to a control device when the adapter module is connected to the control device (Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a time required for identification, query, invoking and forward/reverse protocol conversion configuration each time during multiple subsequent communication of the message, and reducing the efficiency of message protocol conversion (Chen - Abstract). 

Regarding claim 32,

Worley further  teaches


the identification device comprises an electronic circuit comprising a microcontroller, FPGA, or ASIC, which stores an identifier of the first communication protocol and an identifier of the second communication protocol(¶0045 - Referring to FIG. 2A, in one embodiment a host 110 is connected to a storage motherboard 120 through a connection to the host bus, which may, for example, be a Pie bus. The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCie) and the protocol of a storage interface, ( e.g., SATA, PCie, or SAS)- ¶ 0041 - used herein, a "host bus adapter" is any circuit that acts as a protocol translator, to perform protocol translation between the protocol used by the host side interface of the storage motherboard 120, and a protocol used by a storage side interface of the storage motherboard 120. The host bus adapter 122 may be implemented in a custom application specific integrated circuit (ASIC), a system on a chip (SOC), or the like).


However, Worley does not explicitly teach 


wherein: the control and evaluation device is configured to prompt the electronic circuit to transmit the identifier of the first communication protocol and the identifier of the second communication protocol to the control device when the first adapter module is connected to the control device; or wherein: the electronic circuit is configured to initiate transmission of the identifier of the first communication protocol and of the identifier of the second communication protocol to the control device when the first adapter module is connected to the control device.  


Chen teaches 


the control and evaluation device is configured to prompt the electronic circuit to transmit the identifier of the first communication protocol and the identifier of the second communication protocol to the control device when the first adapter module is connected to the control device; or wherein: the electronic circuit is configured to initiate transmission of the identifier of the first communication protocol and of the identifier of the second communication protocol to the control device when the first adapter module is connected to the control device (Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a time required for identification, query, invoking and forward/reverse protocol conversion configuration each time during multiple subsequent communication of the message, and reducing the efficiency of message protocol conversion (Chen - Abstract). 



Regarding claim 37,

Worley further teaches 

wherein: the identification device of the second adapter module comprises an electronic circuit which stores an identifier of the fourth communication protocol (0052 -0053 – the storage motherboard 120 includes connectors for, and supports, two or more storage adapter circuits simultaneously (e.g., concurrently). In such an embodiment, a first plurality of storage devices using a first storage interface may be connected to a first storage adapter circuit, and a second plurality of storage devices using a second storage interface, different from the first storage interface, may be connected to a second storage adapter circuit - the storage adapter circuit 130 includes a first host bus adapter 122 to perform protocol translation between the host bus interface and the first storage interface, and a first consolidation device 124 to perfom1 routing to the first plurality of mass storage devices. To support the second plurality of mass storage devices, the storage adapter circuit 130 includes a second host bus adapter 122 to perform protocol translation between the host bus interface and the second storage interface, and a second consolidation device 124 to perform routing to the second plurality of mass storage devices – ¶ 0064 - if the storage adapter circuit controller 860 detects that the protocol on the storage side is SAS, it may connect the PCie host bus adapter for SAS 805 to the host side interface of the storage adapter circuit, and connect the SAS expander 830 between the PCie host bus adapter for SAS 805 and the storage side interfaces of the storage adapter circuit. The other building blocks 810, 835, 840 may be unused in this configuration – See ¶ 0056 – 0057),
However, Worley does not explicitly teach 


wherein: the control and evaluation device is configured to prompt the electronic circuit of the second adapter module to transmit the identifier of the fourth communication protocol to the control device when the second adapter module is connected to the control device; or wherein: the electronic circuit of the second adapter module is configured to initiate transmission of the identifier of the fourth communication protocol to the control device when the second adapter module is connected to the control device.  

Chen teaches 


wherein: the control and evaluation device is configured to prompt the electronic circuit of the second adapter module to transmit the identifier of the fourth communication protocol to the control device when the second adapter module is connected to the control device; or wherein: the electronic circuit of the second adapter module is configured to initiate transmission of the identifier of the fourth communication protocol to the control device when the second adapter module is connected to the control device  (Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a time required for identification, query, invoking and forward/reverse protocol conversion configuration each time during multiple subsequent communication of the message, and reducing the efficiency of message protocol conversion (Chen - Abstract).


Claims 28,33,38 are rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Zhao et al. Publication No.  US 2009/0006709 A1 (Zhao hereinafter) 
Regarding claim 28,

Worley does not explicitly teach 

wherein the identification device comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals.

However, Zhao teaches 

wherein the identification device comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals(¶ 0032- To implement adaptive identification of interface, an interface detection unit needs to be provided for the side of providing the new socket, usually the PC side. The interface detection unit is connected to the input terminals PR+ and PR- of the PCie interface and provides a USB output enable signal line and a PCie output enable signal line to cooperate with the USB and PCie data lines of PC in transmitting  signals to the terminals D+, D- of USB interface, actually transmitting to the terminals PT+, PR- and PT+, PR+ at the same time, according to USB interface protocol as well as in transmitting signals to the terminals PT+, PT- of PCie interface according to PCie interface protocol. The interface detection unit can determine whether the terminals PT+, Prof the new socket are shorted as well as whether the terminals PT-, PR+ of the new socket are shorted. If any short circuit exists among these terminals, the device inserted in the new socket is regarded as a conventional USB device, and the side of the new socket can communicate and transport data with the side of the USB plug in accordance with USB interface protocol. On the other hand, if no short circuit is detected by the interface detection unit, a new plug is regarded as inserted in the new socket, which can communicate and transport data with the side of the new plug in accordance with PCie interface -See ¶ 0033).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Zhao.  The motivation for doing so is to allow system to support a conventional USB peripheral device without device change (Zhao – ¶ 0015).

Regarding claim 33,

Worley does not explicitly teach 

wherein: the identification device of the first adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and the control and evaluation device is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used.  

However, Zhao teaches 

wherein: the identification device of the first adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and the control and evaluation device is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used(¶ 0032- To implement adaptive identification of interface, an interface detection unit needs to be provided for the side of providing the new socket, usually the PC side. The interface detection unit is connected to the input terminals PR+ and PR- of the PCie interface and provides a USB output enable signal line and a PCie output enable signal line to cooperate with the USB and PCie data lines of PC in transmitting  signals to the terminals D+, D- of USB interface, actually transmitting to the terminals PT+, PR- and PT+, PR+ at the same time, according to USB interface protocol as well as in transmitting signals to the terminals PT+, PT- of PCie interface according to PCie interface protocol. The interface detection unit can determine whether the terminals PT+, Prof the new socket are shorted as well as whether the terminals PT-, PR+ of the new socket are shorted. If any short circuit exists among these terminals, the device inserted in the new socket is regarded as a conventional USB device, and the side of the new socket can communicate and transport data with the side of the USB plug in accordance with USB interface protocol. On the other hand, if no short circuit is detected by the interface detection unit, a new plug is regarded as inserted in the new socket, which can communicate and transport data with the side of the new plug in accordance with PCie interface -See ¶ 0033).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Zhao.  The motivation for doing so is to allow system to support a conventional USB peripheral device without device change (Zhao – ¶ 0015).

Regarding claim 38,

Worley does not explicitly teach 

wherein: the identification device of the second adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and the control and evaluation device is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used.  


Zhao teaches 

the identification device of the second adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and the control and evaluation device is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used  (¶ 0032- To implement adaptive identification of interface, an interface detection unit needs to be provided for the side of providing the new socket, usually the PC side. The interface detection unit is connected to the input terminals PR+ and PR- of the PCie interface and provides a USB output enable signal line and a PCie output enable signal line to cooperate with the USB and PCie data lines of PC in transmitting  signals to the terminals D+, D- of USB interface, actually transmitting to the terminals PT+, PR- and PT+, PR+ at the same time, according to USB interface protocol as well as in transmitting signals to the terminals PT+, PT- of PCie interface according to PCie interface protocol. The interface detection unit can determine whether the terminals PT+, Prof the new socket are shorted as well as whether the terminals PT-, PR+ of the new socket are shorted. If any short circuit exists among these terminals, the device inserted in the new socket is regarded as a conventional USB device, and the side of the new socket can communicate and transport data with the side of the USB plug in accordance with USB interface protocol. On the other hand, if no short circuit is detected by the interface detection unit, a new plug is regarded as inserted in the new socket, which can communicate and transport data with the side of the new plug in accordance with PCie interface -See ¶ 0033).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Zhao.  The motivation for doing so is to allow system to support a conventional USB peripheral device without device change (Zhao – ¶ 0015).
 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Perrine et al. Publication No. US 2015/0370751 A1 ( Perrine hereinafter)
Regarding claim 40,

Worley further teaches
the control and evaluation device executes the third communication protocol when the bus system using the third communication protocol is connected to the at least one first connector(¶ 0063 - storage adapter circuit controller 860 in the storage adapter circuit may, at startup, or when a new connection is established on the host side or on the storage side, negotiate protocol with the newly connected entity, and configure the storage adapter circuit accordingly);.  
However, Worley does not explicitly teach
the control and evaluation device is configured to identify whether a bus system using the third communication protocol is directly connected to the at least one first connector; 

Perrine teaches   


control and evaluation device is configured to identify whether a bus system using the third communication protocol is directly connected to the at least one first connector; (¶ 0024 - The second chip comprises a standard communications interface such as a USB 2, USB 3, HDMI or Ethernet interface for example, with a standard number of pins (i.e. a number of pins compatible with the standard it is intended to operate). According to the embodiment, the second chip is further configured to detect when a peripheral is connected to its communications interface and, in the case where it detects that the peripheral is capable of operating according to the proprietary protocol, to reconfigure its inter
face pads to be compatible with the proprietary protocol and to cause the hardware and Software of its communications interface to operate according to the proprietary protocol– ¶ 0026 -Being a standard interface block, it is configured to be able to detect what type of device is connected to it. As is known in the art, Such detection means include detecting what data rate the connected device is capable handling, detecting whether it can perform full duplex or half duplex, detecting the type of interface the connected device is using (e.g. USB 2 or USB 3 etc. – ¶ 0030 - the first module being associated with the second module via interfaces through which they are connected. The interface on the first module is configured to operate according to a proprietary protocol and the interface of the second module is configured to be able to operate according to a standard protocol. The second module is further configured to be able to re-assign the pins of its interface according to the proprietary protocol when it detects that it is connected to a module which communicates according to the proprietary protocol).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Worley to include the teachings of Perrine.  The motivation for doing so is to allow system to re-assign the pins of its interface according to the proprietary protocol when it detects that it is connected to a module which communicates according to the proprietary protocol (Perrine– ¶ 0030).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brewer et al. Publication No. US 2003/0229739 A1  - Fig.1, ¶  0026

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445